DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Application has been filed and accepted under the Track One program.
This action is a second non-final action, issued in light of the Applicant’s indication that the primary reference previously applied does not apply as prior art.  
This action is in reply to a response filed 19 October 2022, on an application filed 4 March 2022, which claims domestic priority to a provisional application filed 5 March 2021.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 24 June 2022 has been considered by the Office to the extent indicated.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
12. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 13-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Allen et al. (U.S. PG-Pub 2016/0110501 A1), hereinafter Allen, further in view of Bentley et al. (U.S. PG-Pub 2017/0024388 A1), hereinafter Bentley.

As per claims 1, 13 and 20, Allen discloses a method, a non-transitory computer-readable medium comprising instructions, and a model-assisted system for determining a patient event date, the system comprising: at least one processor (Allen, Figs. 1, 3 and 8.) programmed to: 
access a database storing a medical record associated with a patient, the medical record comprising unstructured data (Allen accesses data from a plurality of sources, including unstructured data, see Fig. 3 #310-330.); 
analyze the unstructured data to identify a plurality of snippets of information in the medical record associated with a patient event (Accessed unstructured data is analyzed to determine various information parts and dates associated therewith, shown as treatment segments, see Fig. #340 and Fig. 4.);
determine a date associated with each of the plurality of snippets (Accessed unstructured data is analyzed to determine various information parts and dates associated therewith, see Fig. #340 and Fig. 4.);
identify a plurality of query periods associated with the patient event (System identifies a series of clinical guidelines comprising query periods, such as treatment time ranges for a treatment that the patient may have received, see Figs. 3 and 5, #365.); and 
generate, for each of the query periods, an indication of whether the patient event occurred during the query period based on the plurality of snippets and the associated dates (Allen analyzes the treatment segments in view of the clinical guidelines comprising query periods, along with cognitive relationships, in order to arrive at treatment aggregations, which are an indication of whether the patient event occurred during the query period, see Figs. 5 and 8.).

Allen fails to explicitly disclose the determination of a probability of whether the event occurred during a time period.

Bentley teaches that it was old and well known in the art of electronic communications at the time of the invention/filing to provide a probability distribution of dates (See paragraphs 3 and 44.) in order to provide improved methods of searching through unstructured data (See Bentley, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the unstructured healthcare data processing system of Allen to include a probability distribution of dates, as taught by Bentley, in order to arrive at an unstructured healthcare data processing system that provides improved methods of searching through unstructured data. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2-4, 6-9 and 14-18, Allen/Bentley discloses claims 1 and 13, discussed above. Allen also discloses:
2, 14. 	wherein the patient event comprises at least one of a diagnosis date, a treatment date, or an operation date (Patient event is comprised of patient treatments over a time period, including a plurality of treatment dates, see treatment X and treatment Y of Fig. 6.);
3. 	wherein determining the date associated with each of the plurality of snippets includes identifying a date based on metadata of a document a snippet is included in (Allen discloses determining a date, see Fig. #340 and Fig. 4. Bentley discloses use of metadata of a document, see paragraphs 2, 40 and 43.);
4. 	wherein determining the date associated with each of the plurality of snippets includes identifying a date referenced in the snippet (Accessed unstructured data is analyzed to determine various information parts and dates associated therewith found in the information, shown as treatment segments, see Fig. #340 and Fig. 4.);
6, 15. 	wherein identifying the plurality of query periods includes identifying a plurality of query dates and wherein the plurality of query periods include at least one period relative to each of the query dates (Allen analyzes the patient information in view of various dates/query dates associated with various treatments, derived from the treatment segments, see Figs. 5 and 6. Bentley discloses query periods relative to query dates, see paragraph 44.);
7, 16. 	wherein the at least one period relative to each of the query dates includes a period encompassing the query date, a period before the query date, and a period after the query date (Bentley discloses query periods relative to query dates, see paragraph 44, including a period before and after the date.);
8. 	wherein the plurality of query dates comprise dates spaced apart by one week (Bentley discloses query periods relative to query dates, see paragraph 44, including a period before and after the date. The Office notes that any difference between the Allen/Bentley and the indication of a dates spaced apart by one week would comprise a design choice.);
9, 17. 	wherein generating the probability includes evaluating the plurality of snippets over a plurality of time windows relative to each of the plurality of query dates (Allen analyzes the snippets in view of the treatment time ranges (time windows) of the query periods/clinical guidelines, see Figs. 5, 6 and 8.); and
18. 	wherein evaluating the plurality of snippets over a plurality of time windows includes, for each of the plurality of time windows. processing the snippets associated with a date falling within the time window using a plurality of functions (Allen analyzes the snippets in view of the treatment time ranges (time windows) of the query periods/clinical guidelines, see Figs. 5, 6 and 8, using a plurality of functions derived from the time windows of the clinical guidelines.).


Claims 5, 10-12 and 19 are rejected under 35 U.S.C. 103 as being obvious over Allen/Bentley further in view of Wang et al. (U.S. PG-Pub 2020/0218744 A1), hereinafter Wang.

As per claims 5, 10-12 and 19, Allen/Bentley discloses claims 1 and 13, discussed above. Allen/Bentley also discloses:
10. 	wherein evaluating the plurality of snippets over a plurality of time windows includes, for each time window of the plurality of time windows, processing snippets associated with a date falling within the time window using one or more ... functions (Allen analyzes the snippets in view of the treatment time ranges (time windows) of the query periods/clinical guidelines, see Figs. 5, 6 and 8, using a plurality of functions derived from the time windows of the clinical guidelines.);

Allen fails to explicitly disclose:
5. 	generate a plurality of snippet vectors based on the snippets (.);
10. 	aggregation functions;
11, 19.	wherein the one or more aggregation functions include at least one of a sum function, a mean function, or a LogSumExp function; and
12. 	wherein generating the probability includes inputting a result of the plurality of functions into a feed forward network.

Wang teaches that it was old and well known in the art of electronic communications at the time of the invention/filing to provide:
5. 	generate a plurality of snippet vectors based on the snippets (Wang is directed to determining relationships between unstructured data portions by determining weighted feature vectors for the unstructured data to determine probability vectors, see Abstract.);
10. 	aggregation functions (Wang discloses summation functions, see paragraphs 45-48.);
11, 19.	wherein the one or more aggregation functions include at least one of a sum function, a mean function, or a LogSumExp function (Wang discloses summation functions, see paragraphs 45-48.); and
12. 	wherein generating the probability includes inputting a result of the plurality of functions into a feed forward network (Wang, Fig. 2 and paragraphs 45-48.),
in order to “determine relations between entities within the record based on the probability vectors” (Wang, paragraph 4.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the unstructured healthcare data processing system of Allen/Bentley to include use of snippet vectors, summation functions and a feed forward network, as taught by Wang, in order to arrive at an unstructured healthcare data processing system that can “determine relations between entities within the record based on the probability vectors” (Wang, paragraph 4.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 19 October 2022	 concerning the rejection of all claims under 35 U.S.C. 112 and 102/103 have been fully considered and they are persuasive. The rejection of the claims under 35 U.S.C. 112 have been withdrawn.

The rejections of the claims under 35 U.S.C. 102/103 have been withdrawn and replaced with a new prior art rejection, as shown above.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Allen, Bentley and Wang, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action.



Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
26 October 2022